Case 2:20-cv-05583-VAP-MRW Document 34 Filed 06/15/21 Page 1 of 2 Page ID #:123




  1

  2

  3

  4

  5

  6

  7
                             UNITED STATES DISTRICT COURT
  8
                            CENTRAL DISTRICT OF CALIFORNIA
  9
      SHAHRIAR NOORPARVAR,                        Case No.: 2:20-cv-05583-VAP-MRW
 10 individually and on behalf of all others
      similarly situated,                         CLASS ACTION
 11
                              Plaintiff,          ORDER RE: STIPULATION TO
 12                                               DISMISS ACTION WITH
            vs.                                   PREJUDICE AS TO PLAINTIFF’S
 13                                               INDIVIDUAL CLAIMS AND
      SAN FERNANDO VALLEY                         WITHOUT PREJUDICE AS TO THE
 14 AUTOMOTIVE, LLC DBA RYDELL                    CLAIMS OF THE PUTATIVE
      CHEVROLET-NORTHRIDGE,                       CLASS
 15
                              Defendant.          Assigned to: Hon. Virginia A. Phillips
 16

 17

 18         Having considered the parties’ stipulation for dismissal of this action pursuant
 19 to Fed. R. Civ. P. 41(a)(1)(A)(ii), whereby the parties have stipulated and agreed that

 20 Plaintiff SHAHRIAR NOORPARVAR (“Plaintiff”) dismisses his individual claims

 21 in this action against Defendant SAN FERNANDO VALLEY AUTOMOTIVE, LLC

 22 DBA RYDELL CHEVROLET-NORTHRIDGE (“Defendant”) with prejudice, with

 23 each party agreeing to bear their own attorney’s fees and costs, and further stipulated

 24 and agreed that the claims of the putative class members in this action are to be

 25 dismissed without prejudice, IT IS HEREBY ORDERED:

 26               1. Plaintiff’s individual claims in this action against Defendant are
 27                  dismissed with prejudice;
                  2. The claims of the putative class in this action are dismissed
 28                  without prejudice; and
                                                -1-
                              ORDER RE: STIPULATION TO DISMISS ACTION
Case 2:20-cv-05583-VAP-MRW Document 34 Filed 06/15/21 Page 2 of 2 Page ID #:124




  1          3. Each of the parties in this action shall bear their own attorney’s fees and
  2
                costs.

  3 IT IS SO ORDERED.

  4
      DATED: June 15, 2021                       ______________________________
  5                                               HON. VIRGINIA A. PHILLIPS
                                                  U.S. DISTRICT COURT JUDGE
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             -2-
                           ORDER RE: STIPULATION TO DISMISS ACTION
